Title: To John Adams from Pahin Champlain de La Blancherie, with a Contemporary Translation, 18 January 1779
From: La Blancherie, Pahin Champlain de
To: Adams, John


      
       Monsieur
       Paris le18e. Janvier 1779
      
      J’ay l’honneur de vous envoyer les details relatifs a l’Etablissement de la correspondance generale sur les sciences et les arts que j’ay preparé depuis quatre ans, et dirigé particulierement depuis le comencement de l’année derniere; la consistence qu’il a acquise d’abort par la recomandation de l’academie des sciences, et ensuite par des temoignages recues de la protection de Leurs Majestés, me font esperes que vous voudrés bien, Monsieur, contribuer au succès de cette entreprise par tous les moyens qui dependront de vous, et principalement en honnorant de votre presence, l’assemblée ordinaire des sçavants des artistes et des etrangers distingués qui en font partie; et surtout celle de mecredi prochain, la premiere aprés les vacances d’automne.
      J’ose vous demander cette grace au nom des sea van ts et des artistes empressés de vous rendre juge de leurs travaux, et protecteur de leurs talens; je ne serai pas moins flatté qu’Eux, Monsieur, de pouvoir vous rapporter une partie de ma gloire et de mes succès.
      Je suis avec un Respect infini Monsieur Votre très humble et très obeissant Serviteur
      
       La Blancherie
      
     